Exhibit 10.14

 



42249

 

SOUTHWEST GAS CORPORATION

INCREMENTAL NATURAL GAS FACILITIES AGREEMENT

 

This INCREMENTAL NATURAL GAS FACILITES AGREEMENT is made and entered into as of
the 24 day of February, 2014, by and between SOUTHWEST GAS CORPORATION, a
California corporation (the “Utility”) and ENVIRONMENTAL ALTERNATIVE FUELS, LLC,
a Delaware limited liability company (the “Customer”) (each referred to
individually as a “Party” and collectively as the “Parties”).

 

The Utility’s Arizona Gas Tariff (“Tariff’) as authorized by and on file with
the Arizona Corporation Commission shall apply to the transaction to be
performed hereunder, and is hereby incorporated by reference into this
Agreement. Nothing in this Agreement shall be construed in any manner as
limiting or modifying the rights or obligations of either Party under the
Utility’s Tariff. This Agreement, all terms and provisions contained or
incorporated herein, and the respective obligations of the Parties hereunder are
further subject to all valid laws, orders, rules, and regulations of duly
constituted authorities having jurisdiction over the subject matter of this
Agreement. This Agreement shall at all times be subject to such changes or
modifications by the Arizona Corporation Commission as it may from time to time
direct in the exercise of its jurisdiction.

 

In consideration of the mutual covenants and agreements as herein set forth, the
Utility and the Customer agree as follows:

 

ARTICLE I - DELIVERY POINT AND FACILITIES

 

Delivery of natural gas by the Utility shall be to the Customer’s site at 8301
W. Sherman Avenue, Tolleson, Arizona in a mutually agreeable location to serve
the maximum operational load requirement of 200,000 CFH at a minimum of one
hundred - twenty-five (125) psig.

 

The Utility will construct a Steel main approximately 1,135 feet in length
(referred to as the “Main”) from existing facilities; a Steel service line; and
a meter set assembly with pressure regulation. Collectively, the pipe, meter set
assemblies, service lines, regulators and other appurtenant devices generally
described above are the “Incremental Natural Gas Facilities” that are the
subject of this Agreement.

 

Should the Customer request higher delivery pressure or an hourly flow rate
greater than what is specified by Customer in this Agreement for the Peak Load
Requirement, the Utility may need to construct additional facilities under a
separate agreement. Extension and construction of any additional facilities
shall be made in accordance with Utility’s Tariff in effect at the time of the
Customer’s requested increase in pressure or hourly flow rates. It is the
responsibility of the Customer to initiate said request to the Utility.

 



 

 

 

ARTICLE II - CONTRIBUTION IN AID OF CONSTRUCTION

 

This Agreement shall serve as a long-term incremental natural gas facilities
extension agreement. Construction of the Incremental Natural Gas Facilities will
allow Utility to provide Customer with natural gas sales or transportation
service under a separate service agreement, if necessary, to be executed between
Utility and Customer. As a condition to this Agreement, Customer agrees to pay
Utility for all natural gas service rendered by Utility in accordance with
Utility’s applicable approved Tariff Rate Schedules, along with all applicable
rules, terms and conditions of the Tariff, and the terms and conditions of this
Agreement. Payment under this Agreement is a term of service. Nothing in this
Agreement shall prevent the Parties from entering into a separate service
agreement, if necessary, for sales or transportation service.

 

As a condition precedent to formation of this Agreement and before any
obligation by Utility to perform, Customer agrees to pay Utility an Estimated
Contribution in Aid of Construction (“Estimated CIAC”) equal to the estimated
cost of the Incremental Natural Gas Facilities and installation, less any
allowance to which Customer may be entitled. Based upon the Utility’s estimated
construction costs, the Estimated CIAC shall be ZERO U.S. DOLLARS ($0).

 

Once the Incremental Natural Gas Facilities have been installed and are
operational, the Utility will determine the Actual Contribution in Aid of
Construction (“Actual CIAC”) which will be equal to the actual cost of the
Incremental Natural Gas Facilities and installation, less the final amounts for
the items deducted and added to determine the Estimated CIAC in the paragraph
above. If the Estimated CIAC paid by Customer is less than the Actual CIAC,
Customer hereby agrees to pay to Utility the difference between the Actual CIAC
and the Estimated CIAC within thirty (30) days of presentment of an invoice by
Utility. If the Estimated CIAC is greater than the Actual CIAC, Utility will
refund the difference to Customer.

 

Notwithstanding the payment of any amounts by Customer, the Incremental Natural
Gas Facilities will be owned and operated by the Utility.

 

ARTICLE III - TERM OF AGREEMENT

 

This Agreement shall become effective upon execution by both Parties hereto and
shall continue in effect for a term commencing on the first day of the month
following the later of April 1, 2014 (“Requested In-Service Date”) or the
earliest date that the Utility is prepared to initiate service, and ending five
(5) years thereafter. The beginning of this five-year period shall be known as
the “In-Service Date.”

 



 2 

 

 

ARTICLE IV - NOTICES

 

Unless herein provided to the contrary, any notice called for in this Agreement
shall be in writing and shall be considered as having been given if sent
personally, by certified mail with all postage and charges prepaid, or by
facsimile to either Customer or Utility at the place designated below. Routine
communications shall be considered as having been given when sent by regular
mail or email. Unless changed, the addresses of the Parties are as follows:

 

SOUTHWEST GAS CORPORATION ENVIRONMENTAL ALTERNATIVE FUELS, LLC     Attn: Key
Account Management Attn: Damon Cuzick P.O. Box 98510 9899 W. Roosevelt Street
Las Vegas, NV 89193-8510 Tolleson, AZ 85353 Ph. No. 702-364-3063 Ph. No.
623-907-6626 Fax No. 702-365-5904 Fax No. 623-907-6400 Email:
   KeyAccountManagement@swgas.com Email:    dc@fswaz.com















 

Either Party may change its address at any time upon written notice to the
other.

 

ARTICLE V - OTHER OPERATING PROVISIONS

 

A. MINIMUM ANNUAL PAYMENT

 

The period commencing on the In-Service Date and ending twelve (12) months
thereafter, and every succeeding twelve month period, shall be the “Contract
Year”. During each Contract Year, Customer is responsible for making a Minimum
Annual Payment to Utility in the amount of ONE HUNDRED THIRTY-TWO THOUSAND U.S.
DOLLARS ($132,000). In any Contract Year in which the aggregate of the delivery
and demand charges (as defined in the Tariff) paid by Customer is less than the
Minimum Annual Payment, then Customer shall pay to Utility, upon demand, an
amount equal to the difference between Customer’s aggregate delivery and demand
charge payments for that year and the Minimum Annual Payment. The delivery and
demand charges will be stated in the Customer’s applicable rate schedule or in a
service agreement with Utility. For the purpose of these calculations, the
delivery charge shall include the monthly Basic Service Charge.

 

B. INSTALLATION AND COMPLETION OF FACILITIES

 

Utility shall install, own, operate, and maintain all natural gas facilities as
required to provide gas service to the delivery point as described in Article I.
Customer hereby grants Utility such rights of ingress and egress as may be
necessary or convenient to enable the Utility to install, operate, inspect,
maintain, repair and remove meters, gauges, pipelines, fittings and regulators,
and all other equipment and apparatus which the Utility may elect to install as
described in Article I, or to complete a survey of the number and type of
natural gas equipment installed by the Customer. Customer agrees that no
buildings, structures, fences or trees shall be placed upon, over or under said
parcel of land, except for street, road or driveway purposes, which Customer
agrees shall not interfere with Utility’s exercise of the rights herein granted.
Customer agrees to pay for all direct damage, if any, sustained to the
Incremental Natural Gas Facilities as a result of the negligence of Customer
and/or its agents and/or contractors.

 

Utility may employ contractors to construct facilities, and doing so does not
impose third party beneficiary status upon the Customer. Utility may in its sole
discretion, elect to bid the work to contractors or to engage in other
arrangements, such as a sole source. If Customer does not object before such
work commences, Customer agrees to waive any claim to the reasonableness of the
process employed by Utility to assign the work. To the extent Utility installs
all or a portion of the facilities on property owned by others not the Customer,
Utility may not have a right to reimbursement from the property owner for extra
costs or delay caused by encountering conditions on the land (e.g.,
environmental contamination, adverse digging conditions, archeological sites,
etc.). Utility will endeavor to inform Customer of any such conditions, but in
all events, Customer agrees to pay for the costs as they are incurred without
regard to whether the Customer receives advance notice of such additional work
or contract time. At its option, Utility may elect to assign to the Customer any
and all of Utility’s rights to reimbursement from the property owner, and in
such event Utility will cooperate with the Customer’s claim or suit. However if
Utility elects against such assignment, Customer agrees that it will not pursue
any legal action against the land owner.

 



 3 

 

 

Utility agrees to work with due care in the exercise of its rights on the
property and to restore the Customer’s property to a condition that is
reasonably similar to that which existed before the work was performed, and to
pay for all direct damage, if any, sustained to the Customer’s property as a
result of the negligence of Utility and/or its agents and/or contractors related
to the installation of the Incremental Natural Gas Facilities.

 

In the event that Customer is eligible for and elects to take transportation
service at any time during the term of this Agreement, Customer may be
responsible for the costs of telemetry equipment and installation in accordance
with Utility’s Tariff and the terms and conditions of this Agreement. Customer
shall provide phone and electric service to Utility’s meter set assembly per
Utility’s specifications.

 

Utility makes no representations, warranties, or promises, either express or
implied, with respect to the completion date for construction of the Incremental
Natural Gas Facilities. However, Utility will use all commercially reasonable
efforts to complete the Incremental Natural Gas Facilities by the Customer’s
Requested In-Service Date.

 

C. LIMIT OF LIABILITY

 

Neither Utility, nor its affiliates, subcontractors, agents and/or employees
shall be liable for any special, incidental, indirect, exemplary, consequential,
or any other damages, including, without limitation, loss of product, loss of
profit or revenue, loss of use, costs of replacement power or supply, or
delivery obligations as a result of any delay in completing construction of the
Incremental Natural Gas Facilities by the Requested In-Service Date, even if
Utility has been advised of the possibility of such damages.

 

D. FINANCIAL SECURITY REQUIREMENTS

 

As a condition precedent to formation of this Agreement and before any
obligation by Utility to perform, Customer shall, as a material obligation of
this Agreement, provide Utility with financial security in the form of a duly
executed Irrevocable Letter of Credit in favor of Utility with a financial
institution having an investment grade credit rating, or some other form of
financial security acceptable to Utility (“Financial Security”). A decline in
the credit rating of any financial institution or other entity providing
Financial Security on behalf of Customer below investment grade or its
equivalent must be cured within twenty (20) calendar days of written notice by
Utility to Customer of such decline. The Parties expressly acknowledge and agree
that the failure of Customer to furnish Utility with a new or replacement
Financial Security within such twenty (20) day period shall be deemed an act of
default and constitute a material breach of this Agreement. If a breach has
occurred as aforementioned, Utility has the right to (1) draw against the
Financial Security for the partial or full amount, the proceeds of which shall
be considered payment for Utility’s Incremental Natural Gas Facilities, and (2)
terminate this Agreement without further obligation.

 



 4 

 

 

Such Financial Security shall be in an initial amount of FIVE HUNDRED TEN
THOUSAND SEVEN HUNDRED SIXTY-THREE U.S. DOLLARS ($510,763), and/or as modified
for reasonably anticipated or actual construction costs and shall be in a form
acceptable to Utility. Utility may request assurances of payment or additional
security and failure to provide such assurances or security is grounds for
termination of this Agreement. Upon written request from Customer, Utility
hereby agrees to review Customer’s account to verify compliance with Article V.
A). of the Agreement for the purpose of reducing the amount of Financial
Security. Upon written confirmation from Utility that Customer has complied with
Article V. A). to the satisfaction of Utility, Customer shall be permitted to
reduce the Financial Security in accordance with Table 1 and if necessary,
Utility shall provide a written statement to the financial institution or other
entity which issued the Financial Security consenting to the specified reduction
of the Financial Security.

 

Table 1 - Financial Security Requirements

 

Contract Year  Security Amount Prior to Commencement of Construction  $510,763
1  $510,763 2  $408,610 3  $306,458 4  $204,305 5  $102,153

 

The Financial Security shall be procured at Customer’s sole expense and shall
remain in full force and effect at all times from the execution date of this
Agreement and throughout the term of this Agreement, as defined in Article III.
In addition, the Financial Security shall remain in full force and effect until
the Customer has satisfied all its obligations under this Agreement.

 

Such Financial Security shall not be canceled, terminated, or materially changed
with less than sixty (60) days prior written notice having been given to
Utility. In the event of the cancellation or termination of such Financial
Security, Customer shall be required to furnish Utility with a new or
replacement Financial Security acceptable to Utility no later than thirty (30)
calendar days prior to the effective date of the cancellation or termination of
the prior Financial Security. The Parties expressly acknowledge and agree that
the failure of Customer to furnish Utility with a new or replacement Financial
Security no later than such thirty (30) day period shall be deemed an act of
default and constitute a material breach of this Agreement. If a breach has
occurred as aforementioned, Utility has the right to (1) draw against the
Financial Security for the partial or full amount, the proceeds of which shall
be considered payment for Utility’s Incremental Natural Gas Facilities, and (2)
terminate this Agreement without further obligation. If Utility receives written
notice that Customer’s Financial Security is subject to cancellation,
termination, or material change, Utility shall provide such notice to the
Customer via photocopy within five (5) business days of receiving such notice.

 



 5 

 

 

E. RECOVERY OF COSTS

 

Customer acknowledges that, between the effective date of this Agreement and the
date the Incremental Natural Gas Facilities have been installed and are
operational, Utility shall incur certain costs and expenses in furtherance of
construction of the Incremental Natural Gas Facilities, including, but not
limited to, permitting, engineering design, surveying, and materials
procurement. In the event: (i) Customer notifies Utility that Customer does not
intend to complete its planned facilities and operations; (ii) Utility has
reasonably determined that progress has materially halted for a period of thirty
(30) continuous calendar days, for whatever reason(s); or (iii) Utility
terminates this Agreement due to a material breach by Customer of this Agreement
or Utility’s Tariff, prior to the In-Service Date, Utility shall determine the
total costs owed by Customer for any costs incurred by Utility as of such date,
and then Customer shall reimburse Utility for all such costs and expenses
incurred by Utility, but only to the extent such costs are directly related to
the Incremental Natural Gas Facilities and this Agreement shall be deemed
terminated. Failure to reimburse Utility constitutes a breach of this Agreement,
and Utility has the right to (1) draw against the Financial Security for the
partial or full amount, the proceeds of which shall be considered payment for
the portion of Utility’s Incremental Natural Gas Facilities installed up to the
date of the draw, and (2) terminate this Agreement without further obligation.

 

It is expressly understood and agreed by Customer that the obligation to
reimburse Utility for the costs associated with the Incremental Natural Gas
Facilities shall survive the termination of this Agreement by either Party for
any reason. Customer also agrees that, in all events, Utility will retain
ownership of the Incremental Natural Gas Facilities free and clear of any claim
by Customer.

 

F. CONFIDENTIALITY

 

Neither Utility nor Customer, nor their respective affiliates, directors,
officers, employees, agents or permitted assignees shall disclose to any third
party the terms and provisions of this Agreement without the other Party’s prior
written consent, except as required by law or by any regulatory, state, or
federal government authority (including any court). Confidential disclosure is
permitted, without written permission, to the following: consultants, attorneys,
advisors and affiliated companies having common ownership with a Party (e.g. a
parent or subsidiary company).

 

G. BILLING DEPOSIT

 

Any billing deposit will be charged in accordance with Utility’s Tariff.

 



 6 

 

 

ARTICLE VI - REGULATORY REQUIREMENTS

 

The Customer shall not knowingly take any action which would subject the Utility
to the jurisdiction of the Federal Energy Regulatory Commission, the Department
of Energy, or any successor governmental agency. Any such action shall be cause
for immediate termination of this Agreement.

 

Should the Federal Energy Regulatory Commission, the Arizona Corporation
Commission or any other regulatory or successor governmental agency having
jurisdiction, impose by rule, order or regulation any terms or conditions upon
this Agreement which are not satisfactory to the Utility, then the Utility upon
the issuance of such rule, order or regulation, and by written notification to
the Customer, may terminate this Agreement upon the effective date of such rule,
order, or regulation. Notwithstanding this right to terminate, in the event
either Party becomes aware of governmental action, or the threat of governmental
action, which could trigger rights under this Article VI, such Party shall
notify the other of the action or threatened action and the Parties thereafter
shall engage in good faith efforts, for a period not to exceed sixty (60) days,
to negotiate additional terms to address the circumstances that are the subject
of the rule, order, or regulation prior to exercising any termination rights
under this Agreement.

 

ARTICLE VII - SUCCESSORS AND ASSIGNS

 

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and assigns. No assignment or transfer by
Customer hereunder shall be made without prior written approval of Utility. Such
approval shall not be unreasonably withheld. As between the Parties hereto, such
assignment shall become effective on the first day of the month following the
later of Utility’s written consent to such assignment or the effective date of
such assignment.

 

ARTICLE VIII - RELATIONSHIP OF THE PARTIES

 

Nothing in this Agreement shall be construed to create any partnership, joint
venture, employment relationship, franchise, or agency as between the Parties.
The relationship of the Parties hereunder shall be that of independent parties.
Neither Party is intended to have, nor shall either represent to any other
person that it has any power, right or authority to bind the other Party, or to
assume or create any obligation or responsibility, express or implied, on behalf
of the other Party, except as expressly required or authorized by this
Agreement, or as otherwise permitted in writing.

 

Nothing in this Agreement, express or implied, is intended to confer any rights
or remedies under or by reason of this Agreement on any persons other than the
Parties to the Agreement and their respective successors and assigns, nor is
anything in this Agreement intended to relieve or discharge the obligation or
liability of any third persons to any Party to the Agreement, nor shall any
provision give any third person the right of subrogation or action over any
Party to the Agreement.

 



 7 

 

 

ARTICLE IX - AUTHORITY TO EXECUTE; MODIFICATIONS

 

Each Party represents and warrants that the person executing the Agreement on
its behalf has the right, power, and authority to bind the Party to the
respective terms and conditions of this Agreement. Modifications or changes to
this Agreement must be in writing and signed by both Parties.

 

ARTICLE X - SEVERABILITY

 

Whenever possible, each provision of this Agreement shall be interpreted in such
manner so as to be effective and valid under applicable law. If any provision of
this Agreement shall be deemed to be prohibited or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity. Such prohibition or invalidity shall not invalidate the remainder of
the provision or the other provisions of this Agreement.

 

ARTICLE XI - CUMULATIVE RIGHTS; NO WAIVER OF RIGHTS

 

Each and every right granted to a Party or allowed by law or equity shall be
cumulative and not exclusive. No failure to exercise, or a delay in exercising
any right, will operate as a waiver thereof, nor will any single or partial
excuse of any right by a Party preclude any other or future exercise thereof or
the exercise of any other right.

 

ARTICLE XII - GOVERNING LAW

 

This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the state of Arizona, without consideration of its choice of law
provisions. All Parties agree that the Arizona Corporation Commission has
exclusive jurisdiction to resolve disputes over the construction, meaning, and
operation of this Agreement.

 

ARTICLE XIII - HEADINGS; ENTIRE AGREEMENT

 

The headings appearing at the commencement of each article of this Agreement are
descriptive only and for convenience, and shall not define, limit, or describe
the scope or intent of this Agreement, nor in any way affect this Agreement.
This Agreement constitutes the entire agreement and understanding of the Parties
with respect to the subject matter of this Agreement. The Agreement supersedes
all prior agreements and understandings, oral or written, between the Parties,
regarding the subject matter of this Agreement. This Agreement may be executed
in counterparts, each of which shall be deemed to be an original and all of
which taken together shall constitute one and the same Agreement.

 



 8 

 

 

The signatures of the duly authorized representatives of the Parties below
represent the mutual acceptance of this Agreement.

 



SOUTHWEST GAS CORPORATION  

ENVIRONMENTAL ALTERNATIVE FUELS, LLC

“Utility”   “Customer”      

By:

/s/ Randy Gabe       By:  /s/ Danny Cuzick         Randy Gabe     Danny Cuzick
Title: Vice President Gas Resources   Title: CEO           Date: 3/3/14   Date:
2/24/14



 

9



 

 